Citation Nr: 9925101	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1969.

By rating decision of November 1977, the RO denied service 
connection for hearing loss and residuals of a back injury.  
The veteran was notified of the denial of these claims in a 
November 1977 letter.  The veteran did not file a timely 
appeal of the November 1977 rating action; that decision 
consequently became final.  38 C.F.R. § 19.118 (1977); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1998).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by which 
the RO granted service connection for PTSD, rated 10 percent 
disabling, and residuals of shell fragment wounds of the 
back, rated noncompensably disabling, denied service 
connection for a left knee disorder and tinnitus, denied 
service connection for gastroesophageal reflux disease as 
secondary to PTSD, and found that new and material evidence 
had not been submitted to reopen claims of service connection 
for hearing loss and residuals of a back injury.  The veteran 
appealed all issues addressed in the April 1995 rating 
decision except for the shell fragment wound rating.  
Thereafter, by rating decision of April 1999, the RO granted 
an increased (30 percent) rating for PTSD.  In an April 1999 
statement, the veteran indicated that he agreed with the 30 
percent rating for his PTSD and did not wish to continue his 
appeal on that issue.  In a separate statement, also dated in 
April 1999, the veteran withdrew his appeal on the issues of 
entitlement to service connection for tinnitus and whether 
new and material evidence had been presented to reopen a 
claim of service connection for hearing loss.  As such, the 
issues on the title page are the only issues before the Board 
for appellate consideration at this time.



REMAND

I.  Service Connection

The veteran contends that he should be service connected for 
residuals of a left knee injury.  He maintains that he 
sustained an injury to his left knee when he was blown from a 
foxhole, sustaining shell fragment wounds to the back.  His 
service medical records show that shortly after his entrance 
into service in August 1966, the veteran was noted to have a 
history of trauma to the left knee.  The remainder of the 
service medical records, including the service discharge 
examination, are negative for any complaints, treatment, or 
diagnosis involving the left knee.

Post-service treatment records reflect that the veteran 
underwent surgery on his left knee in 1991 consisting of an 
arthroscopy and partial meniscectomy to repair a medial 
meniscus tear.

In May 1995, the veteran submitted a copy of a decision from 
the Social Security Administration awarding disability 
benefits based on disability in the left knee and low back.  
This decision refers to numerous exhibits, some of which 
appear to have been VA records.  Consequently, in order to 
ensure that the veteran's claim is considered only after 
review of all VA records, see Bell v. Derwinski, 2 Vet. App. 
611 (1992), Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992), such records must be obtained.  

With respect to the veteran's claim of entitlement to service 
connection for gastroesophageal reflux disease as secondary 
to his service-connected PTSD, appellate review of the claims 
folder reveals that the RO has not provided either the 
veteran or his representative with the pertinent laws and 
regulations concerning the requirements for secondary service 
connection under the provisions of 38 C.F.R. § 3.310 (1998) 
or as set forth by the Court in Allen v. Brown, 7 
Vet.App. 439 (1995)(wherein it was held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation").  
Before the Board can consider this issue, the RO must provide 
the veteran with the laws and regulations detailing the 
requirements for obtaining the benefit sought.

II.  New and Material Evidence

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the one 
denied in 1977, but only on the presentation of new and 
material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

A review of the record in the present case reveals that the 
RO employed the invalidated Colvin test when addressing the 
veteran's claim to reopen.  The RO stated that, "[t]o 
justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
(Emphasis added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the Statement of the Case 
(SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Inasmuch as the decision by the RO was 
based on the standard which was struck down in Hodge, supra, 
a remand is warranted to allow the RO opportunity to apply 
the standards set forth therein.  Id.

Additionally, under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), VA has a duty to notify claimants of the 
evidence necessary to complete their applications for 
benefits where such applications are incomplete.  The Court 
has held that this duty includes a duty to notify claimants 
of the need to provide evidence relating to medical causation 
where the claimant has made statements indicating the 
existence of such evidence that would, if true, make the 
claim plausible.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (reaffirming the principles set forth in Robinette).  
The Court has held that this duty attaches whether the 
application is for an original claim of benefits or whether 
it is an application to reopen a prior final decision.  
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).  A 
generalized notice to the claimant to the effect that he need 
submit "evidence showing that the condition was incurred in 
or aggravated by military service" is insufficient to 
satisfy the duty under § 5103(a).  Robinette, 8 Vet. App. at 
80.

In the present case, the veteran contends that his current 
low back disorder can be attributed to events in service.  
The prior final rating decision denied entitlement to service 
connection for the reason that there was no evidence that a 
current back disability had been incurred in or aggravated by 
service.  However, in his substantive appeal to the Board (VA 
Form 9), the veteran indicated that, when he re-injured his 
back in 1993, Dr. Getz, one of his private physicians, told 
the veteran that he could see that there was an old injury 
there.  Because a medical opinion of that sort, if submitted 
into evidence, might make "complete" the veteran's 
application to reopen his claim of entitlement to service 
connection, the veteran's statement regarding the existence 
of such an opinion triggered VA's duty to notify pursuant to 
Graves.  Because he has not yet been provided with the 
required notice, a remand is required.  38 C.F.R. § 19.9 
(1998).

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
of all medical records associated with 
the veteran's application which supported 
the award of disability benefits.

2.  The RO should provide the veteran 
and his representative with the 
pertinent laws and regulations 
controlling the adjudication of his 
claim for entitlement to service 
connection for gastroesophageal reflux 
disease secondary to his service-
connected PTSD under the provisions of 
38 C.F.R. § 3.310 and based on the 
holding of the Court in Allen, supra.

3.  The RO should also contact the 
veteran and advise him that, in order to 
reopen his claim of entitlement to 
service connection for residuals of a 
back injury, he needs to submit new and 
material evidence.  He should be advised 
that the submission of statements from 
treating physicians or other health care 
providers indicating the existence of a 
medical relationship between any 
currently diagnosed back disorder and 
service, or to an already service-
connected disability, is the type of 
evidence needed to satisfy this 
requirement.  He should be given the 
opportunity to submit a medical opinion 
from a physician such as Dr. Getz or 
other competent medical source regarding 
the etiology of his current problems, 
particularly whether they are in any way 
attributable to service or to an already 
service-connected condition.

4.  Thereafter, the RO should review the 
record and re-adjudicate all of the 
issues currently on appeal.  With 
respect to the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for residuals of a 
back injury, the RO should consider and 
apply only the provisions of 38 C.F.R. 
§ 3.156(a) as noted in Hodge, supra.  If 
the RO concludes that any of the claims 
are well grounded (see Elkins v. West, 
12 Vet. App. 209 (1999) as to when such 
a determination is made in a claim to 
reopen), the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.  This may 
include a physical examination and a 
review of the claims folder by a 
qualified medical practitioner in order 
to obtain a medical opinion on the 
claim(s) found to be well grounded.  If 
any of the benefits sought on appeal 
remains denied, a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to ensure due process of law and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


